DANIEL, Judge.
William Morris appeals his judgment and sentence for burglary of a dwelling, a second degree felony punishable by up to 15 years imprisonment.1 The defendant’s recommended guidelines sentence was 12 to 30 months incarceration. Morris received a *1117sentence of fifteen years, but after serving 2lh years in the Department of Corrections, the balance of his sentence was suspended and he was placed on probation for a period of 8 years.
On appeal, the defendant argues that the sentence constitutes a departure sentence which is improper because there were no written reasons for departure. This argument has been rejected by this court. See Johnson v. State, 529 So.2d 1250 (Fla. 5th DCA 1988); McKee v. State, 528 So.2d 417 (Fla. 5th DCA 1988). See also Poore v. State 531 So.2d 161 (Fla.1988).
AFFIRMED.
SHARP, C.J., and COWART, J., concur.

. §§ 810.02(1) and (3); 775.082(3)(c), Fla. Stat.(1987).